Title: [Diary entry: 2 February 1787]
From: Washington, George
To: 

Friday 2d. Mercury at 30 in the Morning—36 at Noon and 36 at Night. Very cloudy most part or all the day. Wind at No. Wt. in the Morning and So. Wt. afterwards and cold and raw.  Majr. G. Washington & Mr. Jno. Dandridge came here to dinner yesterday. Rid to all the Plantations to day and to the Ditchers. At the River Plantn. began to sow 3 pints of Timothy seed (mixed in a bushel of Ashes) to the Acre on Tuesday last, on the Snow—but it melted so fast that not more than 2 Acres were sown before the ground getting uncovered put a stop to the Sowing. Began at the same place to plow the Homestead for Barley or Oats, or both, as Seeds could be obtained. A horse failing at French’s yesterday one of the plows was stopped about 12 Oclock. Yesterday Morning the Dogue run (Men 3 of them) began to get rails to fence in the Largest piece of Tobo. ground at Frenches for Corn. The Mill wrights finished the repairs at my Mill last Night.